                   UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA


MARION TAYLOR                           *                 CIVIL ACTION


versus                                  *                 NO. 13-0462


N. BURL CAIN, WARDEN                    *                 SECTION "F"


                          ORDER AND REASONS

     Before the Court is Marion Taylor’s Rule 60(b)(6) motion for

relief from judgment.    For the reasons that follow, the motion is

DISMISSED for lack of jurisdiction.         Before pursuing the relief

sought, the movant must first obtain pre-filing authorization from

the U.S. Court of Appeals for the Fifth Circuit.

                              Background

     Marion   Taylor,   Louisiana   prisoner   #558611,    is   serving   a

lifetime prison sentence at the Louisiana State Penitentiary in

Angola.   In 2013, Mr. Taylor filed a habeas petition under 28

U.S.C. § 2254 to challenge the constitutionality of his state-

court conviction for second-degree murder.      On July 23, 2015, this

Court adopted the magistrate judge’s report and recommendation

that the habeas petition be dismissed with prejudice.            Judgment

was entered accordingly.      Both this Court and the U.S. Fifth

Circuit Court of Appeals denied Taylor’s requests for certificates
                                    1
of appealability and to proceed in forma pauperis on appeal.

Invoking Rule 60(b)(3), Taylor then sought relief from the Court’s

judgment; the Court denied the motion and again denied his requests

for a certificate of appealability and to proceed in forma pauperis

on appeal.   Taylor moved the U.S. Fifth Circuit Court of Appeals

for a certificate of appealability.    On October 3, 2018, U.S. Fifth

Circuit Judge Costa denied Taylor’s requests for a certificate of

appealability and to proceed in forma pauperis on appeal, finding

that Taylor’s Rule 60(b)(3) motion was a second or successive

habeas petition over which this Court lacked jurisdiction.        The

U.S. Supreme Court denied Taylor’s petition for certiorari.     Now,

for a second time, Taylor moves for relief under Rule 60, this

time invoking subsection (b)(6).

                                I.

     When a state prisoner seeks relief under Rule 60(b) of the

Federal Rules of Civil Procedure, the district court must be

mindful of the interplay between Rule 60(b) and the statutes

applicable state habeas petitions. The Court must make a threshold

determination of whether the motion amounts to a successive § 2254

petition subject to gate-keeping provisions administered solely by

the Court of Appeals.   See United States v. Jiminez-Garcia, 951

F.3d 704, 705 (5th Cir. 2020)(remanding case to district court to

determine whether Rule 60 motion filed by federal prisoner amounted
                                   2
to an unauthorized successive § 2255 motion); Crustinger v. Davis,

929 F.3d 259, 266 (5th Cir. 2019)(vacating district court’s order

transferring    petitioner’s      motion       to    the appellate        court as   a

successive     petition,       determining          that    the   motion     was   not

successive within the meaning of 28 U.S.C. § 2244(b)(1), and

remanding to the district court to consider the Rule 60(b)(6)

motion in the first instance).           If, in its policing function, the

district court determines that the prisoner’s motion is genuinely

a successive habeas petition disguised as a Rule 60(b) motion,

then the Court must dismiss the petition for lack of jurisdiction

or transfer it to the Fifth Circuit Court of Appeals, which has

the singular power to authorize successive habeas petitions.

       Rule 60(b) of the Federal Rules of Civil Procedure allows a

party    to   seek    relief    from   a       final    judgment     under    limited

circumstances     such    as    fraud,     mistake,         and   newly    discovered

evidence, or “any other reason that justifies relief.”                        Fed. R.

Civ. P. 60(b).       Rule 60(b) applies in § 2254 proceedings but only

“to the extent [it is] not inconsistent with” applicable federal

law.    See Rule 11 of the Federal Rules Governing 28 U.S.C. § 2254

Cases.   Rule 60(b) may not be used to circumvent the Antiterrorism

and Effective Death Penalty Act of 1996.                   Title 28, United States

Code, § 2254, as amended by the AEDPA, governs federal habeas

review for a prisoner in state custody.                The AEDPA-amended habeas
                                           3
statutes, § 2244(b)(1)-(3), impose certain requirements on state

prisoner’s    ability   to   seek   successive   federal    habeas   review.

Gonzalez v. Crosby, 545 U.S. 524, 529-30 (2005); In re Edwards,

865 F.3d 197, 203 (5th Cir. 2017).           “Because of the comparative

leniency of Rule 60(b), prisoners sometimes attempt to file what

are in fact second-or-successive habeas petitions under the guise

of Rule 60(b) motions.”      In re Edwards, 865 F.3d at 203 (citations

omitted).     Thus, when a state prisoner requests Rule 60(b) relief,

district courts must scrutinize the motion to determine whether it

properly seeks Rule 60(b) relief or, instead, whether it is a sham

Rule 60(b) motion subject to the AEDPA’s preauthorization rules

governing petitions seeking relief under 28 U.S.C. § 2254.

     Before a successive habeas petition may be pursued in the

district court, the Court of Appeals must first certify that it

meets   the   requirements    of    §   2244(b)(2).   See   §   2244(b)(3)(A)

(“Before a second or successive application permitted by this

section is filed in the district court, the applicant shall move

in the appropriate court of appeals for an order authorizing the

district court to consider the application”) and § 2244(b)(3)(C)

(“The court of appeals may authorize the filing of a second or

successive application only if it determines that the application

makes a prima facie showing that the application satisfies the

requirements of this subsection.”). The district court must ensure
                                        4
that    state       prisoners        do    not      circumvent        these    statutory

requirements by filing Rule 60(b) motions that are functionally

successive habeas petitions.               In other words, the AEDPA “divests

the    district     court     of     jurisdiction      to     consider       unauthorized

successive      habeas       petitions;      thus,     once    the     district       court

conclude[s that a petitioner’s Rule 60] motion [i]s a successive

2254 habeas petition, it [must] dismiss[] the motion or transfer[]

it to the [Court of Appeals] for authorization.”                      Gamboa v. Davis,

782    Fed.Appx.      297,    298    n.1    (5th    Cir.    2019)(unpublished,          per

curiam)(citations omitted).

       To determine whether a prisoner’s Rule 60(b) motion is, in

substance,      a   second     or successive         habeas    petition, the          Court

consults Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)(“[A]s a

textual   matter,      §     2244(b)      applies    only     where    the    court    acts

pursuant to a prisoner’s ‘application for a writ of habeas corpus,’

and courts therefore must decide whether a Rule 60(b) motion filed

by a habeas petitioner is a ‘habeas corpus application’ as the

statute uses that term.”).                There, the Supreme Court articulated

guidelines      for    determining         the     circumstances       under    which    a

district court may properly consider a Rule 60(b) motion in a §

2254 habeas proceeding.             If the so-called Rule 60(b) motion either

“(1) presents a new habeas claim (an ‘asserted basis for relief

from a state court’s judgment of conviction’), or (2) ‘attacks the
                                 5
federal court’s previous resolution of a claim on the merits,’”

then the motion “should be treated as a second-or-successive habeas

petition and subjected to AEDPA’s limitation on such petitions.”

In re Edwards, 865 F.3d at 203-04 (citing Gonzalez, 545 U.S. at

531-32).    By contrast, a district court may consider a Rule 60(b)

motion in a § 2254 proceeding if one of two circumstances is

present: if the motion attacks a “defect in the integrity of the

federal habeas proceedings [such as] fraud on the federal habeas

court”;    or   if   the   motion   attacks   a   procedural   ruling   “which

precluded a merits determination [such as] a denial [for] failure

to exhaust, procedural default, or statute-of-limitations bar.”

See Gilkers v. Vannoy, 904 F.3d 336, 344 (5th Cir. 2018)(citing

Gonzalez, 545 U.S. at 532 and n.2, 3).             A § 2254 applicant need

not satisfy § 2244(b)’s authorization requirement for the district

court to consider a genuine Rule 60(b) motion.            Id. at 343.

                                      II.
                                      A.

     Mr. Taylor’s Rule 60(b) motion is a disguised successive

habeas petition; the AEDPA’s gate-keeping provisions divest the

Court of jurisdiction to entertain this successive motion unless

and until a panel of the Fifth Circuit authorizes its filing.

     Presented with a post-judgment motion like Taylor’s, which

follows the denial of a § 2254 habeas application, the Court must

                                       6
determine whether the movant has accurately characterized the

motion or whether he, in fact, seeks habeas relief.                    A Rule 60(b)

motion that raises new substantive claims or attacks the district

court’s    merits-based    resolution        of   prior   §    2254    claims    is    a

successive § 2254 habeas application.             Where, as here, a Rule 60(b)

motion is truly a successive § 2254 application, the Court lacks

jurisdiction to consider it absent authorization from the Court of

Appeals.

       Rather than confining his request for relief to a non-merits

aspect    of   the   original federal        habeas    proceeding, Mr.          Taylor

attempts to re-urge his argument that aspects of the state trial

violated his constitutional right to confront witnesses against

him.     Taylor first invokes Gonzalez v. Crosby, 545 U.S. 542, 532

(2005) to suggest that he pursues a true Rule 60 motion rather

than an unauthorized or successive habeas petition.                        But his

characterization does not control; he merely pays lip service to

the standard the Court must apply to determine whether his so-

called Rule 60 motion is functionally equivalent to a successive

habeas     petition.      The    Court       must     look      beyond     Taylor’s

characterization of his motion to determine whether it is an

unauthorized     successive     habeas   petition.            Taylor   purports       to

challenge a “defect in the integrity” of his habeas proceeding,

but he fails to identify any defect.                He also summarizes the law
                                         7
on Article III standing and appears to take issue with what he

sees as the Court’s refusal to exercise its federal question

jurisdiction    in     adopting       the       magistrate     judge’s    Report     &

Recommendation.         Taylor    merely          regurgitates       standards     not

apparently applicable to the relief he seeks.                       Considering the

only substantive portion of the so-called Rule 60 motion reveals

its true objective: Taylor alludes to a “factual determination” by

the state court and a defendant’s constitutional right to effective

cross-examination.       It is this confrontation clause right that

Taylor has invoked at least twice before in this Court: in his

initial habeas petition and, again, in a previous motion he styled

as   one   seeking    Rule    60(b)    relief,       which    the    Fifth   Circuit

determined was an unauthorized successive habeas petition.                       This

latest filing, too, is a quintessential unauthorized successive

habeas petition.      To be sure, “[a] petition is successive when it

‘raises a claim ... that was or could have been raised in an

earlier    petition   ....”      See    In re       Edwards,    865    F.3d at     203

(citations omitted); see also § 2244(b)(1).                  Absent authorization

from the Fifth Circuit, this Court lacks jurisdiction to consider

confrontation     clause      challenges          previously        considered     and

rejected.

      Mr. Taylor does not challenge the integrity of the federal

habeas corpus proceeding; he challenges its outcome. This requires
                                            8
pre-filing authorization from the Fifth Circuit.                           Accordingly, IT

IS   ORDERED:     that       Taylor’s          motion      is   DISMISSED    for    lack    of

jurisdiction.

                                                B.

       Because    the    Fifth          Circuit      has    not    authorized      Taylor    to

proceed,    the   Court        is       precluded     from      reaching    the    merits   of

Taylor’s successive habeas petition; thus, the Court finds that an

order denying a certificate of appealability is not required by 28

U.S.C. § 2253.          Cf. United States v. Fulton, 780 F.3d 683, 688

(5th Cir. 2018)(citation omitted)(“The transfer of an unauthorized

§    2255   petition      is     not       a    final      order    under    28    U.S.C.    §

2253(c)(1)(B) [and, thus, an] appeal of such an order does not

require a COA.”).            However, there is some inconsistency in the

case   literature       on     whether a         certificate        of appealability        is

necessary when a district court determines that a prisoner’s post-

judgment     motion      is         a     successive        petition       requiring       pre-

authorization.      Compare id. with Gonzales v. Davis, 788 Fed.Appx.

250 (5th Cir. 2019)(declining to consider whether Resendiz v.

Quarterman, 454 F.3d 456, 458 (5th Cir. 2006) -- which held that

a district court’s dismissal of a motion on the ground that it is

an unauthorized successive collateral attack constitutes a final

order within the scope of 28 U.S.C. § 2253(c), and, therefore, a

certificate of appealability is required -- was tacitly overruled
                                                 9
by the Supreme Court in Harbison v. Bell, 556 U.S. 180 (2009)),

petition for certiorari docketed, 2/19/20; see also, e.g., United

States v. Akers, --- Fed.Appx. ---, 2020 WL 1650652, at *2 (10th

Cir. 2020)(dismissal of petition for lack of jurisdiction is a

procedural ruling and, to appeal it, the petitioner must first

obtain a COA); United States v. McRae, 793 F.3d 392, 398 (4th Cir.

2015)(acknowledging the incongruity of granting a COA only to hold

that the district court lacked jurisdiction, and holding that the

COA requirement in § 2253(c) allows the Circuit Court to review,

without first issuing a COA, an order dismissing a Rule 60(b)

motion as an improper successive habeas petition).           Accordingly,

in an abundance of caution, IT IS ORDERED: that a certificate of

appealability    shall     not   be issued   for   the following   reasons.

Taylor has failed to make a substantial showing of the denial of

a constitutional right.          The petitioner has failed to show: that

reasonable jurists could debate whether the motion should have

been resolved or characterized in a different manner; or that the

issues presented were adequate to deserve encouragement to proceed

further;   or,   insofar    as the    characterization   issue is    merely

procedural, that jurists of reason would find it debatable whether

the Court was correct in its procedural ruling.




                                      10
                                     ***

      For the foregoing reasons, IT IS ORDERED: that Taylor’s motion

is   DISMISSED   for   lack   of   jurisdiction   and   no   certificate   of

appealability shall be issued.

                        New Orleans, Louisiana, April __,
                                                      9   2020



                                           _____________________________
                                                MARTIN L. C. FELDMAN
                                            UNITED STATES DISTRICT JUDGE




                                      11
